Citation Nr: 0719763	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-43 316	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to July 6, 2006, and in excess of 20 percent 
from July 6, 2006, for service-connected lumbar strain with 
degenerative changes and radiculopathy.  

2.  Entitlement to a compensable disability rating for 
service-connected residuals of gunshot wound of the right 
eye. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1981.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This case was remanded by the Board to the 
RO in December 2005.  During the remand, in a November 2006 
rating decision, the RO increased the rating for  lumbar 
strain with degenerative changes and radiculopathy to 20 
percent from July 6, 2006.  The case was then returned to the 
Board for further appellate consideration.  


FINDING OF FACT

By letter dated and received on June 11, 2007, and prior to 
the promulgation of a Board decision in the appeal, the Board 
received notification from the appellant, through his 
authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative 
prior to the issuance of a final Board decision.  
38 C.F.R. § 20.204.  By letter dated and received on June 11, 
2007, through his authorized representative, the appellant 
has withdrawn this appeal; therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and the appeal is 
dismissed.


ORDER

The appeal is dismissed.



		
A. BRYANT
	Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


